The disclosure is objected to because of the following informalities: Page 1, in paragraph [0002], first & 4th lines therein, note that the acronym “EDVAC” should be rewritten (i.e. in words) for an appropriate characterization. Page 1, in paragraph [0003], 4th line therein, it is noted that the term “the” should be deleted for idiomatic clarity. Page 2, in the heading immediately preceding paragraph [0005], it is noted that --OF THE INVENTION-- should be inserted after “SUMMARY” for consistency with PTO guidelines. Page 3, in paragraph [0006], 7th line therein, note that the recitation of “an aperture the first ground plane that is disposed an” should be rewritten as -- an aperture in the first ground plane that is disposed in an-- for idiomatic clarity. Page 4, in paragraph [0013], first line therein, it is noted that --of-- should be inserted after “view” for idiomatic clarity. Page 5, in the heading immediately preceding paragraph [0022], it is noted that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 5, in paragraph [0022], first line therein, note that the term “The” should be rewritten as --A-- for an appropriate characterization; second line therein, note that the recitation of “its low loss and low crosstalk properties” should be rewritten as --low loss and low crosstalk properties thereof-- for an appropriate characterization. Page 6, in paragraph [0023], 7th line therein, note that the recitation of “in the bottom layer after the opening” is vague in meaning, especially since it is unclear what characterizes “after an opening” and thus appropriate clarification is needed. Page 6, in paragraph [0024], 6th & 7th lines therein; page 7, in paragraph [0028], third, 6th 10th, 12th to 14th lines therein; pages 7 & 8, in paragraph [0029], third, 5th & 8th lines therein: note that reference labels (281, 200, 291) are respectively vague in meaning at these instances, especially since such [0024], 6th line therein and page 8, in paragraph [0030], third line therein, note that the respective reference to “Figure 1”, at these instances do not appear consistent with Figures 1A, 1B and 1C, as set forth in the drawing and thus appropriate clarification is needed. Page 7, in paragraph [0029], 6th line therein, note that reference labels (280, 287, 288, 290, 291) are respectively vague in meaning, especially since Figure 1C does not actually depict such reference labels and thus appropriate clarification is needed. Page 8, in paragraph [0032], 7th line therein and page 9, in paragraph [0033], 4th line therein, note that the respective recitation of “disk drive (170)” is vague in meaning at these instances, especially since such a designation does not appear consistent with the designation of “Data Storage 170” in Figure 2, and thus appropriate clarification is needed. Page 9, in paragraph [0035], first line therein, note that --(‘Comm’)-- should be inserted after “communications” for an appropriate characterization. Page 10, in paragraph [0036], 4th line therein and in paragraph [0038], third line therein, note that reference label “400” is vague in meaning, especially since Figure 4 does not actually depict such a reference label and thus appropriate clarification is needed. Page 10, in paragraph [0036], 9th line therein and page 11, paragraph [0038], 10th, 12th & 13th lines therein, note that the respective recitation of “transition window (450)” (i.e. paragraph [0038]) does not appear consistent with the earlier recitation of “vertical transition (450)”, (i.e. paragraph [0036]) and thus consistent terminology should be used to designate like reference labels. Page 11, in paragraph [0038], 16th line therein and in paragraph [0039], second line therein, it is noted that --the-- should be inserted prior to “window” (i.e. paragraph [0038]) and inserted prior to “multilayered” (i.e. paragraph [0039]), respectively at these instances for an appropriate characterization. Page 11, in paragraph [0039], last line therein and in paragraph [0040], second line therein, note that physical parameters (DW, WG, LNg) are respectively vague in meaning, especially since none of the drawings include such parameters therein and thus appropriate clarification is needed. Page 11, in paragraph [0041], third line therein, note that “1 mil to 19 mil” should be rewritten as --1 mil to 3 mil to 5  mil to 7 mil to 9 mil to 11 mil to 13 mil to 15 mil to 17 mil to 19 mil-- for an appropriate characterization consistent with the labeling in Figure 7; 4th line therein, note that --LNg=-- should be inserted prior to “5 mil” for an appropriate characterization consistent with the labeling in Figure 7. Page 12, in paragraph [0041], 6th line therein, note that the reference to “in section II” is vague in meaning, especially since it is unclear what characterizes “section II” and thus appropriate clarification is needed. Page 12, in paragraphs [0042] & [0043], note that reference labels (200, 400, 500, 581, 591, 600, 681, 691) are vague in meaning, especially since these reference labels do not appear in any of Figures 5 & 6 and thus appropriate clarification is needed. Page 12, in paragraph [0043], 13th line therein, note that the recitation of “605, 611) include apertures (650, 660)” should be rewritten as --(603, 611) include respective apertures (650, 660)-- for an appropriate characterization. Page 13, in paragraph [0044], third & 7th lines therein; in paragraph [0045], first line therein; page 14, in paragraph [0046], first & third lines therein; page 14, in [0047], first line therein; page 14, in paragraph [0048], first & second lines therein: note that --at step-- should be inserted prior to “(810)” (i.e. paragraphs [0044] & [0045]), inserted prior to “(820)” (i.e. paragraph [0046]), inserted prior to “(830)” (i.e. paragraph [0047]) and inserted prior to “(840)” (i.e. paragraph [0048]), respectively at these instances for an appropriate characterization. Page 13, in paragraphs [0044] & [0045], last six lines in each paragraph, it is noted that at these instances, reference should be made to --Figure 1A--, especially since the labels at these instances are depicted in that drawing. Page 13, in paragraph [0044], 12th line therein; page 14, in paragraph [0046], 6th, 7th & 9th lines therein; page 14, in paragraphs [0047] & [0048], third line in each paragraph: note that the respective reference labels (291, 281) are vague in meaning at these instances, especially since Figure 8 does not actually depict such reference labels and thus appropriate clarification is needed. Page 14, in paragraphs [0046], [0047] & [0048], last few lines in each paragraph, note that at these instances, reference should be made to --Figure 1B--, especially since the labels at these instances are depicted in that drawing. Page 16, in paragraph [0054], 5th line therein, note that it is unclear whether the term “Smalltalk” would be a registered trademark, thereby requiring the trademarked term to be capitalized and accompanied by the associated generic terminology.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels appearing in the indicated drawing need to be correspondingly described in the specification description of the indicated drawing for clarity and completeness of description: FIG. 1B, 1C, “203”; FIG. 1B, “207”; FIG. 1C (213, 215); FIG. 2 (Memory Bus 166, Data Storage 170); FIG. 7 {Magnitude (dB), Frequency (GHz).  Appropriate correction is required.
The use of the following trademarks: UNIX, Linux, Microsoft XP, AIX, i5/O2 (all in paragraph [0032]) have been respectively noted in this application.  They should be capitalized wherever they appear and be accompanied by the corresponding generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The drawings are objected to because of the following: Note that the following reference labels need to be correspondingly labeled in the indicated drawing for consistency with the [0032] & [0033]? In FIG. 8, note that in the description at step (820), note that --in-- should be inserted after “aperture” and “disposed”, respectively for idiomatic clarity  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 4, 5, 6; 8-14; 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, lines 2, 3, 4 and in claims 11 & 18, lines 1, 2, 3, 4 in these claims, note that the respective recitations of “crossing the waveguide (after/before) the aperture in the direction of signal transmission”, at these instances are vague in meaning, especially since it is unclear: (1) how the “waveguide”, recited herein relates to the earlier recited “SIW”; (2) what orientation characterizes “(after/before)” relative to the “aperture”; and (3) whether “the direction of signal transmission” has been previously defined. Appropriate clarification of these issues is required.
In claims 6, 13, 20, lines 1 & 2 in each claim, note that it is unclear what orientations respectively define the “width” and “length” of the “aperture”, at these instances and thus appropriate clarification is needed.
In claim 8, lines 4, 5, note that it is unclear how the “first SIW” and the “second SIW”, recited herein relates to the earlier recitation (i.e. line 1) of “substrate integrated waveguides” (i.e. the (first/second) SIW” are a part of the “substrate integrated waveguides”, the (first/second) SIW is separate and distinct from the substrate integrated waveguides, etc.) and thus appropriate clarification is needed.
In claim 9, lines 3, 11, 12, note that the recitation of “the (first/second) SIW having a first terminal” appears to be redundant in view of a like limitation already recited in claim 8 and thus appropriate clarification is needed.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7; 8-11, 13, 14; 15-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Takenoshita et al (‘562). 
Takenoshita et al (i.e. FIG. 2) discloses an apparatus (i.e. a multi-layer printed circuit board), comprising: a first substrate integrated waveguide (e.g. collectively defined by an upper dielectric substrate (1U) having a pair of opposed conductor layers (2U, 3U) disposed thereon and electrically connected by two rows of through conductors (4U), as evident from FIG. 2); a second substrate integrated waveguide (e.g. collectively defined by a lower dielectric substrate (1L) having a pair of opposed conductor layers (2L, 3L) disposed thereon and electrically connected by two rows of through conductors (4L), as evident from FIG. 2); a first ground plane (i.e. collectively defined by conductor layers (2L, 3U) as evident from FIG. 2); and a vertical transition defined by an aperture (i.e. coupling window 7) disposed in the first ground plane (2L, 3U) at a region where the first and second substrate integrated waveguides overlap by being stacked one on top of the other, thereby forming first and second terminal portions at the overlap. Regarding claims 2, 9, 16, note that the conductor layers (2U, 3L) can be characterized as second and third ground planes, respectively and note that a first end wall (i.e. end through conductors (8U) in FIG. 2) is disposed at a first terminal portion of the first substrate integrated waveguide & that a second end wall (i.e. end through conductors (8L) in FIG, 2) is disposed at a second terminal portion of the second substrate integrated waveguide. Regarding claims 3, 10, 17, note that, as evident from FIG. 2, the aperture (7) disposed where the first & second substrate integrated waveguides overlap is bounded, in part, by the end through conductors (8U, 8L). Regarding claims 4, 11, 18, as evident from FIG. 2, each set of end through conductors (8U, 8L) .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takenoshita (‘590) discloses an aperture associated with a substrate integrated waveguide configured to feed an antenna.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee